EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Sarah Mirza, Registration No. 74,866, on 10/20/2021.
 	
 	The claims have been amended as follows:
1. 	(Currently Amended) A method for modifying a room-scale virtual reality (VR) environment via a first computing device, the method comprising:
establishing a network connection with a VR application that is executing on a second computing device and generating the VR environment, wherein:
a physical space equipped with one or more sensors defines a physical play area associated with the VR environment, wherein the VR environment is generated within the physical space, and
a VR interface device, physically separate from the one or more sensors within the physical play area, displays the VR environment;
receiving metadata associated with the VR environment from the second computing device via the network connection, wherein:
the metadata specifies one or more locations of a set of virtual objects included in the VR environment,
the VR interface device enables a user of the VR interface device to interact with the VR environment via a first virtual object in the set of virtual objects,
the first virtual object represents the user of the VR interface device, and

the second virtual object represents the user of the first computing device;
receiving a first user input via the first computing device;
modifying, at the first computing device, the first user input based on the one or more locations to generate VR content that shares one or more characteristics of the VR environment, wherein the VR content includes the second virtual object; and
transmitting the VR content to the VR application via the network connection to modify the VR environment being generated by the VR application, wherein a movement within the physical play area of the user of the VR interface device, captured by the one or more sensors, modifies a location of the second virtual object within the VR environment.

2.	(Previously Presented) The method of claim 1, wherein the first user input comprises an input received via an on-screen control that is displayed by the first computing device.

3.	(Previously Presented) The method of claim 2, further comprising transmitting, to the VR application, at least one command that is executed by the VR application to modify the VR environment.

4.	(Previously Presented) The method of claim 1, wherein the first user input comprises at least one of: 
audio data based on audio input received from the user of the first computing device; or
video data based on video of the user of the first computing device.

5.	(Previously Presented) The method of claim 4, further comprising modifying the audio data or the video data to satisfy the one or more characteristics.



7.	(Previously Presented) The method of claim 1, wherein establishing the network connection comprises: 
receiving a connection request from the VR application, and 
in response to the connection request, transmitting an acknowledgement to the VR application.

8.	(Previously Presented) The method of claim 1, wherein establishing the network connection comprises: 
receiving a second user input via the first computing device; and 
in response to the second user input, initiating a connection request with the VR application.

9.	(Previously Presented) A method for modifying a room-scale virtual reality (VR) environment being generated via a local computing device, the method comprising:
establishing a network connection with a remote computing device;
transmitting, via the network connection, metadata associated with the VR environment, wherein:  
a VR application executing on the local computing device generates the VR environment, 
a physical space equipped with one or more sensors defines a physical play area associated with the VR environment, 
the VR environment is generated within the physical space,
a VR interface device, physically separate from the one or more sensors within the physical play area, displays the VR environment,
the metadata specifies one or more locations of a set of virtual objects included in the VR environment,
the VR interface device enables a user of the VR interface device to interact with the VR environment via a first virtual object in the set of virtual objects,
represents the user of the VR interface device[[,]];
receiving, via the network connection, data associated with VR content generated by the remote computing device located outside of the physical space, wherein: 
the remote computing device enables a user of the remote computing device to, without occupying the physical play area and from a perspective of a two-dimensional surface of a second virtual object, view the first virtual object within the VR environment, 
the second virtual object represents the user for the remote computing device,
the VR content is generated by modifying a first user input received from a user of the remote computing device based on the one or more locations, and 
the VR content shares one or more characteristics of the VR environment; and
modifying the VR environment based on the data, wherein a movement within the physical play area made by the user of the VR interface device, captured by the one or more sensors, modifies a location of the second virtual object within the VR environment.

10.	(Previously Presented) The method of claim 9, wherein the first user input comprises an input via an on-screen control that is caused to be displayed by the remote computing device.

11.	(Previously Presented) The method of claim 9, wherein the data associated with the first user input includes commands that are executed by the VR application to modify the VR environment.

12.	(Previously Presented) The method of claim 9, wherein the data associated with the first user input comprises: 
audio data associated with a user of the remote computing device, 
video data associated with a user of the remote computing device, or 
a combination of both the audio data and the video data.


playing audio data associated with a user of the remote computing device, 
displaying video data associated with a user of the remote computing device, or 
executing a command included in the data.

14.	(Currently Amended) One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors of a first computing device to perform the steps of:
establishing a network connection with a virtual reality (VR) application that is executing on a second computing device and generating a room-scale VR environment, wherein: 
a physical space equipped with one or more sensors defines a physical play area associated with the VR environment, wherein the VR environment is generated within the physical space, and 
a VR interface device, physically separate from the one or more sensors within the physical play area, displays the VR environment;
receiving metadata associated with the VR environment from the second computing device via the network connection, wherein: 
the metadata specifies one or more locations of 
the VR interface device enables a user of the VR interface device to interact with the VR environment via a first virtual object in the set of virtual objects,
the first virtual object represents the user of the VR interface device, and
the first computing device enables a user of the first computing device to, without occupying the physical play area and from a perspective of a two-dimensional surface of a second virtual object, view the first virtual object within the VR environment, and
the second virtual object represents the user of the first computing device;

modifying, at the first computing device, the first user input based on the one or more locations to generate VR content that shares one or more characteristics of the VR environment, wherein the VR content includes the second virtual object; and
transmitting the VR content to the VR application via the network connection to modify the VR environment being generated by the VR application, wherein a movement within the physical play area of the user of the VR interface device, captured by the one or more sensors, modifies a location of the second virtual object within the VR environment.

15.	(Previously Presented) The one or more non-transitory computer-readable storage media of claim 14, further comprising:
receiving, via the network connection, audio data that is generated by the VR interface device; and
causing the audio data to be played by the first computing device.

16.	(Currently Amended) The one or more non-transitory computer-readable storage media of claim 14, further comprising:
receiving, via the network connection, video data generated by the VR 
interface device; and
causing the video data to be displayed by the first computing device.

17-18.	(Cancelled) 

19.	(Previously Presented) The one or more non-transitory computer-readable storage media of claim 14, wherein the first user input comprises an input received via an on-screen control that is displayed by the first computing device.

20.	(Previously Presented) The one or more non-transitory computer-readable storage media of claim 19, further comprising transmitting, to the VR application, at least one command that is executed by the VR application to modify the VR environment.

	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 9 and 14 as a whole.  
 	At best the prior arts of record, specifically, Suzuki (US 5,736,982) teaches a virtual reality application where users can be represented by avatars and view each other in a virtual environment; each user can view another user’s avatar from the perspective of their avatar; for example, a video image of a user’s face can be pasted to their avatar; a client device can modify speech input from a user based on the locations of the respective virtual avatars of other users; a control device, such as a mouse, can be used to control the client device and the virtual environment e.g., see Suzuki Abstract, Figs. 1-4C, col. 4, line 17 to col. 5, line 7; col. 5, lines 10-60; Figs. 18, 26, col. 4, lines 18-27.  New reference Simon (US 2007/0139373) teaches it is known to use a wireless mouse with a computer to control a computer application and a graphical user interface; such a mouse inherently can be in a physical space, has sensors that can detect user movements and is physically separate from the controlled device e.g., see Simon [0002].  GameTipCenter (GameTipCenter website, “WOW: Follow a Character,” published Aug. 3, 2008, downloaded from https://gametipcenter.com/wow-follow-a-character) teaches that it is known, in a virtual reality game with avatars, to have a user provide input, causing the avatar of another user to move in a particular manner e.g., to follow the user’s avatar; see GameTipCenter page 1.   New reference Worley (US 9,349,217) teaches that there can be AR functional nodes (ARFN) e.g., camera sensors, that can help generate the virtual environment; the nodes/sensors 
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9 and 14 as a whole.

 	Thus, independent claims 1, 9 and 14 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143